—Appeal by defendant, as limited by his brief, from a sentence of the Supreme Court, Kings County (Murray, J.), imposed January 20, 1982, as amended February 8, 1982, upon defendant’s plea of guilty to robbery in the second degree and criminal possession of a weapon in the third degree.
Sentence, as amended, affirmed.
The sentencing court properly sentenced defendant as a second felony offender. Defendant’s contention that the plea allocution for the predicate felony was actually to a crime other than the one charged in his indictment is not supported by the record. We also note that this objection has not been preserved for review as "[a] challenge to a plea based on an insufficient factual recitation is to be distinguished from a challenge based on constitutional grounds, which may be sustained even if raised for the first time at a second felony offender hearing” (People v Perkins, 89 AD2d 956; see also, People v Savino, 115 AD2d 571). Mangano, J. P., Bracken, Weinstein, Lawrence and Kooper, JJ., concur.